Luke, J.
A conviction of burglary was fully authorized by the evidence, and the grounds of the motion for a new trial are without merit.
If a fuller charge upon reasonable doubt or upon confession was desired, it should have been requested in writing and before the jury retired to consider their verdict. The charge of the court was fair and was a correct statement of the law as applicable to the case.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

James H. Dodgen, for plaintiff in error.
diaries H. Garrett, solicitor-general, contra.